DETAILED ACTION
	This Office Action is in responsive to Applicants’ Responses filed on 12/2/2021. Claims 1-16 are pending for examination. Claims 1, 6 and 7 are independent Claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki (U.S. Patent Application Publication No. 2015/0022637 hereinafter Saeki) in view of Nara et al. (U.S. Patent Application Publication No. 2001/0011706 hereinafter Nara).
As Claim 1, Saeki teaches a program creating apparatus for an image inspection program, which creates the image inspection program used in an image inspection apparatus configured to capture an image of an inspection target and execute image inspection of the inspection target, the program creating apparatus comprising: 
a processor (Saeki (¶0038 last 4 lines), hardware such as FPGA, ASIC) and a memory storing program that, when executed by the processor, causes the program creating apparatus (Saeki (¶0038 line 4), recording medium) to:
execute creating processing of the image inspection program and operation confirmation processing of the image inspection program (Saeki (¶0264 line 12-21), processing program installed in the computer execute the displaying and operating of user interface), 
display a program creating screen for creating of the image inspection program on a display device (Saeki (¶0265 line 1-5, fig. 9), fig. 9 shows a program creating screen for image inspection program), the program creating screen comprising a flowchart by allocating processing items related to image inspection in accordance with a user's operation on the program creating screen (Saeki (¶0364 line 4-8, fig. 114 item 261), region 261 of figure 114 displays a flow chart of processing items), and 
add a selected processing item to the flowchart (Saeki (¶0300 line 1-10, fig. 44-45), “Height measurement” processing unit 266 is added to the flowchart); and
display processing information corresponding to each of the processing items on the program creating screen (Saeki (¶0265 line 5-7, fig. 9, fig. 10, item 263), processing item 263 is selected. A screen in figure 10 is displayed with processing information),
Saeki may not explicitly disclose while Nara teaches:
wherein the processing information is information indicating a result for each of the processing items which is obtained by executing a corresponding one of the processing items included in the flowchart (Nara (¶0135, user selects tabs in order to operate on a processing step, ¶0124 line 10-19, contrast result is displayed on the picture plane. User adjust contrast value in order to select appropriate conditions, ¶0129 line 4-4-11, calibration result is confirmed by user, ¶0130 line 10-22, fig. 22, ¶0133 line 4-6, ¶0215 line 1-6, fig. 22 threshold value is adjusted based on the result of defects/errors). 

	
	
As Claim 2, bes It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Saeki instead be a user interface taught by Nara, with a reasonable expectation of success. The motivation would be to improve the operability at the time of setting of the inspecting conditions (Nara (¶0017 line 4-5)).ides Claim 1, Saeki in view of Nara teaches wherein the processor displays processing information corresponding to a processing item selected from the processing items by the user's operation on the program creating screen together with the selected processing items (Nara (¶0135, ¶0142, user selects tabs in order to operate on a processing step. Tab is displayed in selected state, ¶0124 line 10-19, contrast result is displayed on the picture plane. User adjust contrast value in order to select appropriate conditions).

As Claim 3, besides Claim 1, Saeki in view of Nara teaches wherein the processing information further includes information indicating conditions including at least one of an inspection region, an inspection condition, a processing condition, a determination condition, a measured value (Saeki (¶0265 line 5-7, fig. 10 item 111), processing information are data such as camera, display cross mark, register image, set image capturing, set camera, set trigger, set flash … and item 111 displaying the result of the step).  

As Claim 4, besides Claim 3, Saeki in view of Nara teaches wherein the processing information corresponding to the processing item is information including: at least one of the inspection region, the inspection condition, the processing condition and the determination condition; and at least one of the measured value, the processing result and the determination result in the processing item (Saeki (¶0265 line 5-7, fig. 10 item 111), processing information are data such as camera, display cross mark, register image, set image capturing, set camera, set trigger, set flash … and item 111 displaying the result of the step).  

As Claim 5, besides Claim 1, Saeki in view of Nara teaches wherein the processor allows an input of a change in the processing information to be received on the program creating screen (Saeki (¶0308 line 1-7, fig. 58), user input numerical values for the processing information).  

As Claim 6, Saeki teaches a program creating method for an image inspection program in a program creating apparatus configured to create the image inspection program used in an image inspection apparatus configured to capture an image of an inspection target and execute image inspection of the inspection target, the program creating method comprising: 
executing, by a processor of the program creating apparatus, creating processing of the image inspection program and operation confirmation processing of the image inspection program (Saeki (¶0264 line 12-21), processing program installed in the computer execute the displaying and operating of user interface); 
displaying, by the processor of the program creating apparatus, a program creating screen for creating of the image inspection program on a display device (Saeki (¶0265 line 1-5, fig. 9), fig. 9 shows a program creating screen for image inspection program), the program creating screen comprising a flowchart by allocating processing items related to image inspection in accordance with a user's operation on the program creating screen  (Saeki (¶0364 line 4-8, fig. 114 item 261), region 261 of figure 114 displays a flow chart of processing items); and 
add a selected processing item to the flowchart (Saeki (¶0300 line 1-10, fig. 44-45), “Height measurement” processing unit 266 is added to the flowchart); and
displaying processing information corresponding to each of the processing items on the program creating screen (Saeki (¶0265 line 5-7, fig. 9, fig. 10, item 263), processing item 263 is selected. A screen in figure 10 is displayed with processing information)
Saeki may not explicitly disclose while Nara teaches:
wherein the processing information is information indicating a result for each of the processing items which is obtained by executing a corresponding one of the processing items included in the flowchart (Nara (¶0135, user selects tabs in order to operate on a processing step, ¶0124 line 10-19, contrast result is displayed on the picture plane. User adjust contrast value in order to select appropriate conditions, ¶0129 line 4-4-11, calibration result is confirmed by user, ¶0130 line 10-22, fig. 22, ¶0133 line 4-6, ¶0215 line 1-6, fig. 22 threshold value is adjusted based on the result of defects/errors). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Saeki instead be a user interface taught 
	
As Claim 7, Saeki teaches a non-transitory computer readable medium storing a creating program for an image inspection program (Saeki (¶0038 line 4), recording medium), which causes a computer to execute a program creating process in a program creating apparatus configured to create the image inspection program used in an image inspection apparatus configured to capture an image of an inspection target and execute image inspection of the inspection target, the program creating process comprising: 
executing creating processing of the image inspection program and operation confirmation processing of the image inspection program (Saeki (¶0264 line 12-21), processing program installed in the computer execute the displaying and operating of user interface); 
displaying a program creating screen for creating of the image inspection program on a display device (Saeki (¶0265 line 1-5, fig. 9), fig. 9 shows a program creating screen for image inspection program), the program creating screen comprising a flowchart by allocating processing items related to image inspection in accordance with a user's operation on the program creating screen (Saeki (¶0364 line 4-8, fig. 114 item 261), region 261 of figure 114 displays a flow chart of processing items); and 
add a selected processing item to the flowchart (Saeki (¶0300 line 1-10, fig. 44-45), “Height measurement” processing unit 266 is added to the flowchart); and
displaying processing information corresponding to each of the processing items on the program creating screen (Saeki (¶0265 line 5-7, fig. 9, fig. 10, item 263), 
Saeki may not explicitly disclose while Nara teaches:
wherein the processing information is information indicating a result for each of the processing items which is obtained by executing a corresponding one of the processing items included in the flowchart (Nara (¶0135, user selects tabs in order to operate on a processing step, ¶0124 line 10-19, contrast result is displayed on the picture plane. User adjust contrast value in order to select appropriate conditions, ¶0129 line 4-4-11, calibration result is confirmed by user, ¶0130 line 10-22, fig. 22, ¶0133 line 4-6, ¶0215 line 1-6, fig. 22 threshold value is adjusted based on the result of defects/errors). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Saeki instead be a user interface taught by Nara, with a reasonable expectation of success. The motivation would be to improve the operability at the time of setting of the inspecting conditions (Nara (¶0017 line 4-5)).

	As Claim 8, besides Claim 1, Saeki in view of Nara teaches wherein the results include at least one of a measured value, a processing result, and a determination result of each of the processing items included in the flowchart (Saeki (¶0265 line 5-7, fig. 10 item 111), processing information are data such as camera, display cross mark, register image, set image capturing, set camera, set trigger, set flash … and item 111 displaying the result of the step).

As Claim 9, besides Claim 1, Saeki in view of Nara teaches wherein the flowchart comprises a selected signal input item and a processing item of presence or absence inspection (Nara (¶0135, ¶0141 line 10-20, ¶0142), user selects tabs in order to operate on a processing step processing step could be. A selected tab is highlight), wherein the signal input item is disposed after the processing item of the presence or absence inspection to allocate an input signal of the 

As Claim 10, besides Claim 9, Saeki in view of Nara teaches wherein the flowchart comprise a determination block for determining a type of the input signal, and the processing is performed according the determination result (Nara (¶0124 line 15-19, fig. 12 item 407), contrast is confirmed when user. When contrast is confirmed, parameters are stored)

As Claim 11, besides Claim 10, Saeki in view of Nara teaches wherein the flowchart comprises a first dimension measurement that is when the input signal is 0, and a second dimension measurement that is executed when the input signal is 1 (Saeki (¶0272, ¶0273 line 5-9, fig. 16 item 292), “realtime update and display” allows system to update/not update (presence or absence inspection). User toggle the option on/off in order to see the (inspection) real-time update). Toggle option ON is construed as input signal is 1).

As Claim 16, besides Claim 1, Saeki in view of Nara teaches wherein:
the flowchart comprises a feature extraction (Saeki (¶0364, fig. 114), height measurement (feature extraction) is in the flowchart), and
the selected processing item is added to the flowchart after the feature extraction (Saeki (¶0364, fig. 114), height measurement (feature extraction) is in the flowchart. Color inspection step is added after the feature extraction).

Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki  in view of Nara in further view of Russak et al. (U.S. Patent 7,957,569 hereinafter Russak).
As Claim 12, besides Claim 1, Saeki in view of Nara may not explicitly disclose while Russak teaches wherein the flowchart comprises a feature extraction and a binary edge detection (Russak (col. 7 line 1-4 and 58-60, fig. 2 item 220-230), binary edge detection includes in the flowchart of figure 2 and also feature such as strongest line is detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Saeki in view of Nara instead be a user interface taught by Russak, with a reasonable expectation of success. The motivation would be to allow image to be at a correct orientation to facilitate proper reading and interpretation (Russak (col. 1 line 42-43)).

As Claim 13, besides Claim 12, Saeki in view of Nara in further view of Russak teaches
wherein the binary edge detection comprises an edge condition (Russak (col. 6 line 40-41), two type of method for edge detection is discussed), a detection position (Russak (col. 6 line 44-48), zero-corssing of the edge is detected) and an upper limit value, a lower limit value (Russak (col. 6 line 42-44), maxima and minima in the derivative of image is detected), a measured value and a determination result of a detected number (Russak (col. 7 line 1-4), pixel of intensity more than a threshold is converted to binary 1. Pixel of intensity less than the threshold is converted into binary 0).

As Claim 14, besides Claim 12, Saeki in view of Nara in further view of Russak teaches wherein the feature extraction detects presence and absence of a number of black lumps and 

As Claim 15, besides Claim 1, Saeki in view of Nara teaches 
and an upper limit, a lower limit value (Saeki (¶0361, fig. 106), shows a binarization with upper limit and lower limit),
and the upper limit value is 256, the lower limit value is 0 (Saeki (¶0361, fig. 106), shows a binarization with upper limit and lower limit. Smallest value is 0 and highest value is 255.),
Saeki in view of Nara may not explicitly disclose while Russak teaches:
wherein the flowchart comprises a binary edge detection comprising an edge condition (Russak (col. 6 line 40-41), two type of method for edge detection is discussed), a detection position (Russak (col. 6 line 44-48), zero-corssing of the edge is detected), a measured value and a determination result of a detected number (Russak (col. 7 line 1-4), pixel of intensity more than a threshold is converted to binary 1. Pixel of intensity less than the threshold is converted into binary 0), and the determination result is “OK” (Saeki (¶0362 line 12-16), number of black lumps (pixels in the binarized low-tone distance) is thin a predetermined range. If the number is within the range, OK is display. Otherwise, NG is displayed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Saeki in view of Nara instead be a user interface taught by Russak, with a reasonable expectation of success. The motivation would be to .

Response to Arguments
Claim rejections under 35 U.S.C. §112:
	Claim 9 is amended; therefore, the 35 U.S.C. §112 rejection on the Claim is respectfully withdrawn.
Claim rejections under 35 U.S.C. §103:
	As Claim 1-1, Applicants argue that cited references do not disclose “add a selected processing item to the flowchart” (first paragraph of page 8 in the remarks).

    PNG
    media_image1.png
    83
    645
    media_image1.png
    Greyscale

	Applicants’ arguments are not persuasive because Saeki teaches the limitation(s) as being amended.
	Other dependent and independent Claims are not allowable for the same reasons above.
	New dependent Claims 15 and 16 are taught by Saeki, Nara and/or Russak.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. IJIRI (US 2014/0304637, fig. 3) teaches the addition of processing item to the flowchart. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143